DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/30/2020 has been entered.  Claim 23 has been canceled.  Applicant’s amendment with respect to claim 1 has been fully considered along with the Examiner’s identification of allowable subject matter as set forth in the non-Final Office Action previously mailed 9/03/2020.  The rejection of claim has been withdrawn.

Allowable Subject Matter
Claims 1, 3-22 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 is allowable for requiring in the method:
“…casting the molten web against a surface …to form a quenched film, 
stretching the quenched film in a machine direction in at least a 2:1 draw to form a stretched film, and 
relaxing the stretched film to form the stretched elastic film, 
wherein the stretched film is not bonded to a non-woven material; and 
wherein the stretched elastic film has a load at 100% of less than about 300 grams per inch.”

The closest prior art, Siqueira, teaches a process for making a stretched elastic film (Figure 1) comprising the steps of co-extruding (Paragraph 0052, multilayer films are prepared by co-extrusion of the layers) at least a first composition, a second composition, and a third composition to form a molten web, casting the molten web against a surface of a chill roll (Paragraph 0109; Example 2 discloses and embodiment wherein the polymer composition was extruded and cast onto a chill roll), stretching the quenched film in a machine direction (Paragraph 0071) in at least a 2:1 draw to form the a stretched film (Paragraph 0069; the film is stretch to a ratio of 3.0 to 5.5), and relaxing the stretched film to form the stretched elastic film (Paragraphs 0001 and 0080 of Siqueira; the film is relaxed after bonding to the nonwoven web or heat may be applied to the film after stretching to cause it to relax).  However, Siqueira does not teach the stretched elastic film is relaxed while not bonded to a non-woven fabric.  In fact, the process of Siqueira explicitly calls for the relaxing of the film while bonded to a non-woven (Paragraph 0080; the composite is stretched and relaxed).  Furthermore, Siqueira neither teaches nor suggests relaxing the film and/or composite to a load less than 300 grams per inch.
Chang is referenced for teaching a method for forming a stretched-modified multilayer film (Figures 1-2) wherein polyolefin materials (Paragraph 0006) are co-extruded and cast to form a multilayer film (Figure 2, Paragraph 0078).  The multilayer film is then stretched and relaxed (210 in Figure 2, Paragraph 0079) prior to laminating with a substrate (215 in Figure 2; . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/16/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748